PER CURIAM.
The appellant challenges a conviction and sentence, contending that trial counsel was ineffective in failing to renew a motion to suppress certain evidence or otherwise object to its admission at trial. We conclude that this contention lacks merit, but we agree with the further contention that the court impermissibly increased the terms of the appellant’s probation. This increase, imposing a greater payment obligation toward the cost of supervision, was effected by an amended probation order entered several days after the original order. In the circumstances of this case such enhancement of the appellant’s probation is precluded by the constitutional protection against double jeopardy. See Lippman v. State, 633 So.2d 1061 (Fla.1994). The amended probation order is therefore vacated, and the case is otherwise affirmed.
MINER, ALLEN and MICKLE, JJ., concur.